     Case: 1:17-md-02804 Doc #: 3264 Filed: 04/20/20 1 of 1. PageID #: 492728




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      Muskogee, City of v. Cephalon, Inc., et al.,              )
           E.D. Oklahoma C.A. No. 6:20-00082                   )                      MDL No. 2804


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Muskogee) on March 25, 2020. Prior
to expiration of that order’s 7-day stay of transmittal, plaintiff in Muskogee filed a notice of
opposition to the proposed transfer. Plaintiff subsequently failed to file the required motion and brief
to vacate the conditional transfer order.

        IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-146” filed on March 25, 2020, is LIFTED insofar as it relates to this action. The
action is transferred to the Northern District of Ohio for inclusion in the coordinated or consolidated
pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan A. Polster


                                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
